Citation Nr: 0619759	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-02 600	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from September 
1966 to June 1969.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO), which granted an increased evaluation 
of 50 percent for service-connected post-traumatic stress 
disorder (PTSD).  

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for chloracne due to exposure to Agent Orange was 
raised by medical evidence received by VA in March 2006 and 
dated in January 2006.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
adjudication.


FINDING OF FACT

The medical evidence does not show suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function, spatial disorientation, or neglect of personal 
appearance and hygiene.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005).  Regulations implementing the VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran on the issue on appeal 
was not done in this case until later in the claims process.  
Nevertheless, in November 2005, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish his claim 
for an increased evaluation.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
No additional private medical evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The November 2005 VA letter 
stated "[i]f you have any evidence in your possession that 
pertains to your claim, please sent it to us."  
Additionally, the provisions of 38 C.F.R. § 3.159(b)(1) were 
provided to the veteran in the June 2004 supplemental 
statement of the case.  Consequently, the duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

The Board notes that the veteran was not informed that a 
particular effective date would be assigned if his increased 
rating claim was granted.  However, since the veteran's claim 
for an increased rating for service-connected PTSD is being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to VA's duty to assist, the Board notes that the 
evidence on file includes VA examination and treatment 
records.  The medical evidence of record is sufficient to 
accurately rate the disability on appeal.  The Board knows of 
no available pertinent evidence not currently on file.  
Consequently, the Board concludes that all available evidence 
that is pertinent to the claim decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the veteran's 
PTSD, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

A 50 percent evaluation for PTSD is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score 
of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).



Analysis

The veteran noted on psychiatric evaluation for VA 
compensation purposes in September 2002 that he had problems 
with insomnia, nightmares, flashbacks, and anger.  The 
examiner reported that the veteran had problems with complex 
instructions, establishing and maintaining effective work 
relationships, anger, irritability, depression, impulse 
control, and socializing with others.  His personal hygiene 
was adequate; and he did not have panic attacks, delusions or 
hallucinations.  His judgment was not impaired.  He did not 
have suicidal or homicidal ideations.  PTSD and substance 
abuse were diagnosed, and the veteran's GAF score, related to 
PTSD, was 65.

VA outpatient records from August 2003 to January 2006 reveal 
continued treatment for PTSD, including medication and group 
therapy.  GAF scores throughout this period were 55, except 
for a score of 60 in October 2005.  The veteran's wife noted 
a positive change in the veteran in February 2004, including 
improved sleep and being more social; and the veteran said in 
January 2005 that, for the most part, he was doing well.  
Although it was reported in July 2005 that the veteran 
complained of significant depression, sadness, and guilt, he 
said in November 2005 that he was in good spirits.

The Board finds that the above medical evidence fails to show 
the symptomatology associated with an evaluation of 70 
percent, such as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function, spatial disorientation, 
and neglect of personal appearance and hygiene.  
Additionally, the GAF scores since 2002 were from 55 to 65, 
which is indicative of no more than moderate symptomatology.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994).  Consequently, because the disability picture 
for the veteran's PTSD does not more nearly meet the criteria 
for an evaluation of 70 percent, a preponderance of the 
evidence is against a schedular rating in excess of 50 
percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board 
notes that the veteran's personal hearing testimony at the RO 
in April 2004 and the support statements on behalf of the 
veteran from his family were taken into consideration in its 
decision.

Ordinarily, the Schedule applies unless there are exceptional 
or unusual factors, which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the schedular 
evaluations in this case are not inadequate.  An evaluation 
in excess of 50 percent is provided for certain 
manifestations of the service-connected PTSD but the medical 
evidence reflects that those manifestations are not present 
in this case.

Although the veteran has significant service-connected PTSD 
that adversely affects his functional capacity, as evidenced 
by his current evaluation, the medical evidence does not show 
marked interference with employment due to his PTSD.  In 
fact, when examined in September 2002, the veteran said that 
he worked in construction but had stopped working two months 
earlier because of a knee injury.  Additionally, the veteran 
has not been frequently hospitalized.  Consequently, the 
veteran has not submitted evidence that the service-connected 
PTSD at issue results in disability factors not contemplated 
in the criteria.  Therefore, the RO's determination not to 
refer this case for extra-schedular consideration was 
appropriate.

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is also not 
for application with respect to the issue of entitlement to 
an increased evaluation for service-connected PTSD.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to an increased evaluation for service-connected 
PTSD is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


